DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/25/2022 has been entered:  Claims 1-10, 13, and 19-25 remain pending in the present application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the coupler for engaging” in claim 2, and subsequently “the retainer” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
	Regarding claim 2, the term “coupler” does not provide any clear recitation of structure and is followed by the use of being “for engaging the expandable urine collection container”. As such, the coupler is interpreted as hooks and openings as described in Paragraphs 38 and 39, as well as all known equivalents.
	Claim 3 further defines the coupler as comprising a “retainer for receiving the expandable urine collection container”. The term “retainer” does not provide any clear recitation of structure to perform the claimed function. As such, the retainer is also interpreted as legs or hooks as described in Paragraph 39, as well as all known equivalents.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5 - 8, 10 - 13, and 20 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship et al. (US 4,658,834 A1), Blankenship in view of Otto (US 2007/0225668 A1) and Uzzle et al. (US 2011/0113562 A1), hereinafter Uzzle.

	Regarding claim 1, Blankenship teaches a patient support apparatus comprising: a support structure having a patient support surface (Col. 3, lines 65 - 67 indicates a patient’s bed); a housing defining a storage space for receiving a urine collection container (Figs. 1 and 2, element 24; Col. 4, lines 24 - 41), the housing comprising a rigid housing base carried by the support structure (element 40) and a lid movable relative to the rigid housing base for engaging the rigid housing base in a closed configuration (element 32; Col. 4, lines 6 - 8), the housing configured to support the urine collection container in the storage space in the closed configuration (element 26); wherein the rigid housing base comprises a bottom wall and a peripheral extending from the bottom wall (Figs. 1 and 2 show bottom wall around element 42 and side members 44 and 46; Col. 4, lines 30-35).
	Blankenship’s not explicitly disclose the support structure including a base arranged for movement over the floor surfaces and extending in a longitudinal direction between a head end and a foot end, a support frame configured to be lifted and lowered in a vertical direction relative to the base, and a patient support deck disposed on the support frame, wherein the rigid housing base comprises a bottom wall and peripheral wall extending from the bottom wall so that the rigid housing base has a side opening facing away from the patient support apparatus in a lateral direction when the lid is opened from the closed configuration, the urine collection container being expandable, or wherein the rigid housing base extending from the patient support in a lateral direction.
	In the same field of endeavor, Otto teaches a urine collection system having a rigid enclosure (Fig. 9, element 12; Paragraph 51) having an expandable reservoir (Fig. 10, element 26; Paragraph 53).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Blankenship to comprise the flexible container of Otto. Doing so would allow for said reservoir to expand in volume during use.
	Blankenship and Otto still do not explicitly teach the support structure including a base arranged for movement over the floor surfaces and extending in a longitudinal direction between a head end and a foot end, a support frame configured to be lifted and lowered in a vertical direction relative to the base, and a patient support deck disposed on the support frame, wherein the rigid housing base comprises a bottom wall and peripheral wall extending from the bottom wall so that the rigid housing base has a side opening facing away from the patient support apparatus in a lateral direction when the lid is opened from the closed configuration.
	In the same field of endeavor, Uzzle teaches a patient support structure (Figs. 1 and 3; Abstract) having a mounted container (element 18). Uzzle further teaches the patient support structure comprising a base arranged for movement over floor surfaces and extending in a longitudinal direction between a head end and a foot end (Fig. 1 shows wheels attached to frame 14), a support frame configured to be lifted and lowered in a vertical direction relative to the base (Fig. 1 and Paragraph 25 describe lifts 14 that move upper frame 16), and a patient support deck disposed on the support frame (elements 20 and 22; Paragraphs 26-27).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient support structure of Blankenship to comprise the base, wheels, lifts, and patient support deck of Uzzle. Doing so would thus comprise the support structure as claimed. Further, doing so would be advantageous to enable movement of the support structure, height adjustment of the support structure, and comfortable support of a patient thereon
	Blankenship, Otto, and Uzzle still do not explicitly teach a side opening facing away from the patient support apparatus when the lid is opened from the closed configuration.
	However, Blankenship does teach the rigid housing base having an opening extending away from the base (Shown in Fig. 2; Col. 4, lines 6-8 describe how the lid is opened).
	Further, Uzzle teaches mounting fluid containers on the side of the patient structure (Figs. 1 and 3 show fluid container 18 mounted to foot board 32), and thus would be carried by the support frame.
	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Blankenship, Otto, and Uzzle to mount the rigid housing base on the patient support structure as taught by Blankenship, and to do so such that the side opening of the rigid housing base faces away from eh patient support apparatus in a lateral direction. Doing so would be obvious 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Blankenship, Otto, and Uzzle such that the rigid housing base has a side since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
	In the instant case, the location and orientation of the rigid housing base does not appear to affect the function of the rigid housing base to receive an expandable urine collection container, nor how said urine collection container is accessed.
	
	Regarding claim 5, the combination of Blankenship, Otto, and Uzzle substantially discloses the invention as claimed. Blankenship further teaches line managers to route one or more tubes connected to the expandable urine collection container from inside the storage space to outside of the storage space (best shown in Fig. 1, adjacent elements 28, shows a notch in the container through which to 28 passes through).
	
	Regarding claim 6, the combination of Blankenship, Otto, and Uzzle substantially discloses the invention as claimed. As previously stated, Blankenship teaches said managers comprising one or more notches formed in the housing and sized to receive the one or more tubes connected to the expandable urine collection container (best shown in Fig. 1, adjacent elements 28, shows a notch in the container through which to 28 passes through).

	Regarding claim 7, the combination of Blankenship, Otto, and Uzzle substantially discloses the invention as claimed. Blankenship further teaches the housing comprising a window for viewing the expandable urine collection container inside the storage space when closed by the lid (Fig. 1 shows a cutout in the housing providing viewing of collection container 26).

	Regarding claim 8, the combination of Blankenship, Otto, and Uzzle substantially discloses the invention as claimed. Blankenship further teaches the lid being pivotally connected to the rigid housing base (Col. 4, lines 27 - 29).

	Regarding claim 10, the combination of Blankenship, Otto, and Uzzle substantially discloses the invention as claimed. Blankenship further teaches the rigid housing base and the lid being formed of plastic (Col. 4, lines 30 - 33).

	Regarding claim 11, the combination of Blankenship, Otto, and Uzzle substantially discloses the invention as claimed. Blankenship further teaches the rigid housing base comprising a bottom wall and a peripheral while extending upward from the bottom wall (peripheral walls 42, 44, and 46 extend from bottom wall 40).

	Regarding claim 12, the combination of Blankenship, Otto, and Uzzle substantially discloses the invention as claimed. Blankenship further teaches the peripheral while extending laterally from the bottom wall so that the rigid housing base has a side opening that opens to a side of the patient support apparatus (Fig. 1 shows a side opening through which the inner collection container can be viewed and accessed). Otto also teaches having a side opening that opens to a side of the patient support apparatus (Figs. 8 - 9 also show door 16 opening to the side).

	Regarding claim 13, the combination of Blankenship, Otto, and Uzzle substantially discloses the invention as claimed. Otto further discloses the use of a catch and release mechanism (which would inherently comprise a corresponding latch) to releasably lock the housing in the closed configuration (Paragraph 52).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid and housing of Blankenship to comprise the catch and latch of Otto. Doing so would allow for the lid to be locked and also would allow for use of a sensor to detect when the lid is opened (as described in Paragraph 52 of Otto).

	Regarding claim 20, Blankenship, Otto, and Uzzle substantially disclose the invention as claimed. Blankenship further disclose a peripheral wall of the housing base is shaped to define the storage space with:
	a vertical dimension extending in the vertical direction; and
	a longitudinal extending in the longitudinal direction, the longitudinal dimension being larger than the vertical dimension (see annotated Fig. 5 below, said orientation being consistent with the arrangement of parts as set forth in claim 1).


    PNG
    media_image1.png
    436
    1048
    media_image1.png
    Greyscale


	Regarding claim 21, Blankenship, Otto, and Uzzle substantially disclose the invention as claimed. Blankenship appears to show the longitudinal dimension being at least twice as large as the vertical dimension (see annotated Fig. 5 above).

	Regarding claim 22, Blankenship, Otto, and Uzzle substantially disclose the invention as claimed. They do not explicitly disclose the peripheral wall of the rigid housing base is further shaped to define the storage space with a lateral dimension extending in the lateral direction between the bottom wall and the side opening, the lateral dimension being smaller than the longitudinal dimension.
	However, it would have been an obvious matter of design choice to make the lateral walls of the rigid housing base of whatever form or shape was desired or expedient, such as to make the lateral dimension extending between the bottom wall and he side opening smaller than the longitudinal dimension. Doing so would be obvious as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
	In the instant case, changing the shape or dimensions of the walls in this manner does not affect its function to receive a urine container therein.

	Regarding claim 23, Blankenship, Otto, and Uzzle substantially disclose the invention as claimed. They do not explicitly disclose the longitudinal dimension being at least twice as large as the lateral dimension.
	However, it would have been an obvious matter of design choice to make the lateral walls of the rigid housing base of whatever form or shape was desired or expedient, such as to make the longitudinal dimension at least twice as large as the lateral dimension. Doing so would be obvious as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
	In the instant case, changing the shape or dimensions of the walls in this manner does not affect its function to receive a urine container therein.

Claims 2 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship and Otto as applied to claim 1 above, and further in view of Hama (US 2007/0106177 A1).

	Regarding claim 2, the combination of Blankenship and Otto substantially discloses the invention as claimed. They do not explicitly disclose a coupler for engaging the expandable urine collection container when the expandable urine collection container is inserted into the storage space.
	The same field of endeavor, Hama teaches a fluid collection system (Fig. 1) having a fluid reservoir (Figs. 1 - 2, element 35) and a coupler for engaging a urine collector (coupler hooks 55 and 56 used to engage the reservoir to rigid base 98).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing and expandable urine collection container of Blankenship and Otto to comprise the hook and corresponding opening of Hama. Doing so would allow for the collection container to be analogously fastened to the rigid housing base in the same manner that it is fastened to the rigid structure of Hama. Further doing so would allow for easy fitting and removal of said collection container.

	Regarding claim 3, the combination of Blankenship, Otto, and Hama substantially discloses the invention as claimed. Hama further teaches comprising retaining hooks for receiving the expandable urine collection container (coupler and retainer hook 55 and 56 are used to engage the reservoir to rigid base 98).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing and expandable urine collection container of Blankenship and Otto to comprise the hook and corresponding opening of Hama. Doing so would allow for the collection container to be analogously fastened to the rigid housing base in the same manner that it is fastened to the rigid structure of Hama. Further doing so would allow for easy fitting and removal of said collection container.

	Regarding claim 4, the combination of Blankenship, Otto, and Hama substantially discloses the invention as claimed. As previously stated, Hama further teaches comprising hooks for receiving the expandable urine collection container (coupler and hook 55 and 56 used to engage the reservoir to rigid base 98).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing and expandable urine collection container of Blankenship and Otto to comprise the hook and corresponding opening of Hama. Doing so would allow for the collection container to be analogously fastened to the rigid housing base in the same manner that it is fastened to the rigid structure of Hama. Further doing so would allow for easy fitting and removal of said collection container.

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blankenship and Otto as applied to claim 8 above, and further in view of Parrish (US 4,448,207 A).

	Regarding claim 9, the combination of Blankenship and Otto substantially discloses the invention as claimed. They do not explicitly teach the lid being pivotally connected via one or more pivot pins.
	In the same field of endeavor, Parrish teaches a fluid collection system (Fig. 1; Abstract) and further teaches the use of pins in creating a pivoting cover (Col. 3, lines 64 - 67).
	Thus, Parrish shows that the use of pins to create a pivoting housing cover is an equivalent structure known in the art.  Therefore, because these two pivoting means (i.e. the pins of Parrish and the unspecified, generic means of Blankenship) were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the unspecified pivoting means of Blankenship for the pins described by Parrish.

Allowable Subject Matter

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 24-25 would be allowable except for the presence of rejected claims 1-10,13 and 20-23.

The following is an examiner’s statement of reasons for indicating allowable subject matter:
The closest prior art drawn to Blankenship, fails to show or make obvious the claimed combination of elements, particularly the limitations as set for in Claims 19 and 24-25, which recites features not taught or suggested by the prior art.
Claims 19 and 24 both recite the lid is pivotally connected to the rigid housing base at a location arranged vertically below the catch so that the lid falls open under gravity when the latch is released from the catch. 
Since arranging the pivotal connection between the lid and housing base below the catch enables an added function of allowing the lid to fall open under gravity, said limitation appears to constitute more than a simple rearrangement of parts.
While Uzzle teaches the claimed details of the patient support apparatus, Uzzle does not remedy this deficiency.
Claim 25 recites the same limitations as claim 24 and thus is allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5 - 8, and 10 - 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s limitations regarding details of the patient support apparatus are found in teaching reference Uzzle. Blankenship is maintained as a primary reference, with Otto maintained as a teaching reference over which Applicant’s invention is deemed unpatentable

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davis (US 2014/0316380 A1) discloses an analogous fluid receiving device (Fig. 2A)
Han et al. (US 5,891,051 A) discloses an analogous device having a pivoting lid and window.
Tanaka et al. (US 7,722,584 B2) discloses a urine collection device having a number of pivoting lids and is used in conjunction with a patient support apparatus.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781